Citation Nr: 1201150	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-08 512	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral tinnitus.

2.  Entitlement to an initial (compensable) rating for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for lumbar spondylosis with radiculopathy (a low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral tinnitus and assigned an initial 10 percent rating retroactively effective from January 2, 2007.  The RO also granted service connection for left ear hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating retroactively effective from September 28, 2006.  Whereas the RO denied service connection for right ear hearing loss and for residuals of a low back injury.  The Veteran wants higher initial ratings for the disabilities that were deemed service connected.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).  He also is contesting the denial of service connection for his remaining claims for right ear hearing loss and a low back disability.

A still additional claim for service connection for coronary artery disease due to herbicide exposure has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim and consequently is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

As for the claims that are before the Board, those for service connection for right ear hearing loss and for a higher initial rating for the left ear hearing loss, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board is going ahead and deciding the claims for a higher initial rating for the bilateral tinnitus and for service connection for a low back disability.


FINDINGS OF FACT

1.  The Veteran has a 10 percent rating for his bilateral tinnitus, which is the highest possible schedular rating he may receive for this condition.

2.  His low back disability, diagnosed as lumbar spondylosis with radiculopathy, is unrelated to his military service and, specifically, to any injury he sustained in service.


CONCLUSIONS OF LAW

1.  There is no legal basis for assigning a rating higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

2.  The Veteran's low back disability was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased-Rating Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present, and if there has been variance in the severity of the disability, different ratings may be assigned for different periods of time to compensate the Veteran for this, a practice known as "staging" the rating.  See Fenderson, 12 Vet. App. at 125-26.

The particular disability in question, tinnitus, is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  It is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, which provides a 10 percent disability rating for recurrent tinnitus.  Note (2) in this code further explains that the Board must assign only a single evaluation for recurrent tinnitus, irrespective of whether the sound is perceived in one ear (i.e., unilaterally), both ears (i.e., bilaterally), or in the head.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, irrespective of whether perceived as unilateral or bilateral.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the Federal Circuit Court explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit Court therefore concluded that the lower U. S. Court of Appeals for Veterans Claims (Court/CAVC), i.e., Veterans Court, had erred in not deferring to VA's interpretation. 

In view of the foregoing, the Board concludes that the regulations expressly preclude a schedular evaluation higher than 10 percent for tinnitus.  So the Veteran's claim for a disability rating greater than 10 percent for his tinnitus must be denied as a matter of law inasmuch as he has failed to state a claim upon which relief may be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extra-schedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If on the other hand the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.   

Here, the Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or elsewhere in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent evaluation for this disability, the Board finds that referral for extra-schedular consideration is not warranted.

Moreover, as to this claim for a higher rating for the tinnitus, Veterans Claims Assistance Act (VCAA) notice is not required because the issue involves a claim that cannot be substantiated as a matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Lastly, the Board must also consider whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO already denied a TDIU in an October 2009 decision, however, and the Veteran did not appeal that decision within one year.  Therefore, that decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2011).  In addition, he has not stated that he is unemployable on account of his service-connected tinnitus in statements since submitted to VA - meaning incapable of obtaining and maintaining substantially gainful employment because of this disability.

II.  Service-Connection Claim

A.  The Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, including apprise him of the evidence VA will obtain and assist him in obtaining and of the evidence he is expected to provide.  38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 apply to all elements of a claim for service connection, including to the "downstream" disability rating and effective date elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VA should provide this notice before initially adjudicating the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

VA complied with its notification responsibilities in regards to the Veteran's claim concerning his low back disability in correspondence sent to him in October 2006, prior to initially adjudicating this claim in February 2007, so in the preferred sequence.

VA also has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently in the file consists of his service treatment records (STRs), post-service VA and private medical records, the report of his VA compensation examination, and a VA medical nexus opinion concerning the determinative issue of causation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  He has not identified other evidence that needs to be obtained since relevant.

The Board therefore finds that VA has satisfied its duties to notify and assist him with his claim pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159, 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

B.  Analysis

The Veteran's STRs are unremarkable for any complaints, findings, or treatment of a low back disability.  His military service ended in June 1973.

The musculoskeletal portion of a VA examination in December 1976, so some 3 years later, noted that his lumbar forward bending was to 100 degrees.  Normal range of motion of the thoracic and lumbar (thoracolumbar) spine on forward bending (i.e., flexion) is from 0 to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  So he had full range of motion, and then some, and there were no complaints or findings referable to his low back or of any associated disability, including as a residual of any injury during his military service.

A July 2002 VA progress note indicates he presented with a history of low back pain, but of just one-month's duration, so only since that same year.

A VA neurological note dated in December 2005 indicates he related a history of low back pain dating back to an injury in service during the 1970s.  The report of a VA neurosurgery outpatient treatment consultation in April 2006 notes that he gave a 37-year history of intermittent low back pain with occasional sciatica.

In September 2006, the Veteran filed a claim for service connection for a low back disability, contending his low back disability is the result of an injury he sustained during his service in Vietnam, specifically, when lifting heavy ammunition boxes.  He says that he was only treated at an aid station with aspirin, phenacetin, and caffeine, and given two days rest.

He had a VA spine examination in July 2009.  After a review of the claims file and objective physical examination, the examiner diagnosed lumbar spondylosis with radiculopathy.  But he determined that it was less likely than not this condition was the result of the claimed low back injury in service.  In discussing the underlying medical rationale for his unfavorable opinion, this examiner explained that the Veteran had described a low-energy mechanism of injury in service that was unlikely to have disrupted the normal lumbar architecture to initiate and sustain a traumatic process.  Moreover, if a post-traumatic process was initiated in service, this examiner would have anticipated more severe findings on the Veteran's current magnetic resonance imaging (MRI) study.  This examiner added that the Veteran's obesity and tobacco history are risk factors of his primary degenerative process.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of his claim; (2) medical or perhaps lay evidence of 
in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic (permanent) in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

Some conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.309(a).


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg or arm, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

All reasonable doubt material to this determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Because the Veteran has at least established that he has a low back disability, namely, spondylosis with radiculopathy affecting at least one lower extremity, resolution of this claim ultimately turns instead on whether there also is the required probative (meaning competent and credible) evidence attributing this disorder to his military service - and, in particular, to the injury he alleges sustaining in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service").

The STRs, as mentioned, are unremarkable for documentation of this claimed injury.  But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc).  That is to say, the Board cannot determine that lay evidence concerning a claimed injury in service lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.
It is unclear whether this alleged injury, said to have occurred in Vietnam when lifting heavy ammunition boxes, necessarily occurred in combat - meaning while participating in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

If this injury did not occur in combat, then Buchanan is distinguishable; the lack of documentation in service records (STRs, etc.) must be weighed against the Veteran's statements regarding the claimed occurrence of said injury.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In cases involving combat, however, VA is prohibited from drawing an inference from silence in the STRs.  But cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011). In this regard, the Board must make two preliminary findings in order to rely on this inference (see id):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  And (b), if the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  See Kahana, at *15.


Here, ultimately, the Board need not answer this question as to whether this claimed injury occurred in combat versus noncombat since the VA compensation examiner has determined that - even assuming for the sake of argument the Veteran sustained this alleged injury to his low back in service, it was not sufficiently severe given his description of the incident and the nature and severity of his current disability to have been the cause of his current disability.  In other words, the VA compensation examination has readily acknowledged or conceded the possibility of said injury in service, but nonetheless ultimately has determined the current low back disability diagnosis in inconsistent with the type of trauma alleged.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

There is no medical nexus opinion in the file refuting this VA examiner's unfavorable opinion, so it is uncontroverted.

The Veteran, then, is left to establish the required nexus or linkage between his current low back disability and the injury in service (again, assuming it occurred as alleged) by showing he has experienced continuous symptoms like low back pain since that injury in service.  It is not necessary that he have actually received medical treatment for this pain and other symptoms during these many intervening years since that injury in service, as a means of documentation, since the essence of 38 C.F.R. § 3.303(b) and Savage is continuous symptoms, not treatment for them, although, of course, this type of documentation is also acceptable to establish this fact.  And since the Veteran, even as a layman, is competent to say he has experienced continuous low back pain since service, the Board must acknowledge his lay testimony concerning this possibility.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  But to ultimately have probative value, his lay testimony concerning this also must be credible, so not just competent.  As the Federal Circuit Court explained in Buchanan, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

It further warrants mentioning that the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence, so including lay evidence, in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The mere fact that there are no indications the Veteran complained of pain or other symptoms involving his low back for many years after service, indeed for decades, is probative evidence against the notion that he has experienced continuity of symptomatology since service - although, as mentioned, this, alone, is not altogether dispositive of this question.  See again Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). 

Also significant, however, is the fact that when filing his initial claim for VA disability benefits in November 1976 and during his contemporaneous December 1976 VA examination in response to that initial claim, just some 31/2 years after his military service had ended June 1973, the Veteran made absolutely no mention whatsoever of any symptoms involving or referable to his low back, much less as a residual of the injury he now alleges to have sustained in service.  In addition, during VA treatment in July 2002 he presented with low back pain of just one month's duration, so by his own admission since only that same year.  If he had indeed also been experiencing problems with his low back in years past, dating back to his alleged injury in service, it only stands to reason that he would have at least mentioned this disability and history either then or at some point during the many years prior, but he clearly did not.  So there is not the required showing of continuous low back symptoms since service, despite his more recent unsubstantiated lay testimony to the contrary.  The Board finds these contemporaneous reports more credible and probative than his more recent statements starting 2005 regarding a continuity of low back symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter written during hospitalization than to the Veteran's subsequent assertion years later, long after the fact, regarding the nature of the in-service hospitalization).  Issues of fading memory and bias are valid factors in assessing the probative value of evidence.  See Buchanan, supra; see also Curry v. Brown, 7 Vet. App. 59, 64 (1994) (affirming Board decision that cited from MCCORMICK ON EVIDENCE (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).


But having said that, the mere fact that a claimed disability was not initially diagnosed until after service is not, itself, fatal to the claim since service connection also may be granted in this circumstance if the evidence, including that pertinent to service, establishes the claimed disability was incurred in service.  See 38 C.F.R. § 3.303(d).

Again, though, the July 2009 VA compensation examiner determined the Veteran's current low back disability is unrelated to his military service - including especially to any injury in service of the type alleged.  The Board finds this VA examiner's opinion is entitled to considerable probative weight because it has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  He considered the Veteran's past military, health and social histories; in other words, the opinion is not just based on data and conclusions or review of the claims file, but also more importantly contains discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, it is unrefuted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for an initial rating higher than 10 percent for the bilateral tinnitus is denied. 

The claim for service connection for a low back disability also is denied. 



REMAND

The February 2007 RO decision from which this appeal ensued denied service connection for right ear hearing loss, but granted service connection for left ear hearing loss and assigned an initial 0 percent (i.e., noncompensable) rating.

That decision was partly based on the results of a January 2007 VA audiological examination, which determined the Veteran's hearing loss was the result of noise exposure during his military service, in part, during his combat in Vietnam.  However, unlike the hearing loss in his left ear, service connection was not granted for the hearing loss in his right ear because the audiometric test results showed he did not have sufficient hearing loss in this other ear to be considered a ratable disability for VA compensation purposes according to the threshold minimum requirements of 38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  And according to the results of his January 2007 hearing evaluation, the Veteran simply did not have sufficient hearing loss in his right ear to satisfy these requirements of this VA regulation.

The Veteran was provided another VA audiological examination in June 2009, which also did not provide findings that would alter the RO's initial decision in terms of showing sufficient hearing loss in his right ear to meet the requirements of 38 C.F.R. § 3.385 to be considered a ratable disability.

But even that most recent VA compensation examination was more than 21/2 years ago, indeed, now approaching 3 years.  And the Veteran and his representative since have maintained that the Veteran's hearing acuity in his right ear has worsened since that examination.  Accordingly, a new VA examination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment, although the mere passage of time since the prior examination does not in and of itself necessitate another examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).

Moreover, because the method of rating service-connected hearing loss that is unilateral (one ear) versus bilateral (both ears) is different, the Board must defer considering whether the Veteran is entitled to a higher initial rating for the 
service-connected hearing loss in his left ear, pending the results of this additional VA compensation examination, because if the hearing loss in his right ear has increased to the point of constituting a ratable disability according to § 3.385, he would then have service-connected bilateral (right and left ear) hearing loss, versus just the unilateral (left ear only) hearing loss that is now service connected.  See 38 C.F.R. §§ 3.383(a)(3), 4.85, 4.86.  And this, in turn, would require the 
re-rating of his hearing loss disability as bilateral rather than just unilateral.  Hence, these claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are inextricably intertwined when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one claim may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  See also Holland v. Brown, 6 Vet. App. 443 (1994).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological examination to reassess the severity of the already service-connected hearing loss in the Veteran's left ear and to determine whether he now has sufficient hearing loss in his right ear to constitute a ratable disability for VA compensation purposes - that is, sufficiently severe to now satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.  An etiological opinion is not needed regarding the hearing loss in this ear because a VA examiner already has confirmed that the hearing loss in the right ear, like that in the left ear, is at least partly the result of the noise exposure and consequent acoustic trauma the Veteran sustained during his military service - and especially in combat in Vietnam.  So the only remaining consideration concerning his right ear is whether he has sufficient hearing loss in this ear, like in his left ear, to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability.

The claims file and a copy of this remand must be made available to the examiner for review of the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.

Aside from determining whether the Veteran has sufficient hearing loss in his right ear to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a ratable disability for VA compensation purposes, also in assessing the severity of the hearing loss in his already service-connected left ear, the examiner must comment as well on the impact of the Veteran's disability on his employment and activities of daily life.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 38 C.F.R. § 4.10; and Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

2.  Then readjudicate these remaining claims in light of this and any other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


